. Case 2:20-cv-00702-CKD Document1 Filed 04/03/20 Page 1 of 10

FILED

*
&

 

 

 

EVERETT £, SPTLLARD TT BG2590

Name and Prisoner’Booking Number 3 9

CALIFORNIA MEDICAL FACILTY APR 0 3 2020

Place of Confinement CLERK, U.S. DISTRICT COURT

P.O.Box 2500 Vacaville,CA 95696 EASTERN DISTRICT OF CALIFORNIA
B 2

Mailing Address . DEPUTY CLERK

Vacaville,CA 95696 U-101

City, State. Zip Code

 

(Failure to notify the Court of your change of address may result in dismissal of this action.)

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

 

 

 

 

 

 

)
EVERETT L. SPILLARD II )
(Full Name of Plaintiff) Plaintiff, )
) Ne . 7). .
v. ) caseno,__2220-CVv-O0 702 CKD
To be supplied by the Clerk
(1) CAPTAIN COSTA 3 pied’ oy the ier’) CPC)
(Full Name of Defendant) ) .
(2) LVN. UMANAH )
DR. BICK ) CIVIL RIGHTS COMPLAINT
(3) ) BY A PRISONER
. )
(4) DR. SHUTE ) - (Original Complaint
Defendant(s). )  (CIFirst Amended Complaint
OX check if there are additional Defendants and attach page I-A listing them, )

 

 

[Second Amended Complaint

A. JURISDICTION

1. This Court has jurisdiction over this action pursuant to:
(4 28 U.S.C. § 1343(a); 42 U.S.C. § 1983
28 US.C. § 1331; Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971).

[4 Other: CIVIL RIGHTS VIOLATIONS VIII/XIIII ADAand Rehabilitation Act.
And my First Amendment right of no tetaliation.

2. Institution/city where violation occurred: Jackson and Salono and Marin but the CDCR is
in Sacramanto County along with the CCHCS

 

Revised 3/15/2016 1

 
Case 2:20-cv-00702-CKD Document1 Filed 04/03/20 Page 2 of 10

B. DEFENDANTS

|. Name of first Defendant: LVN Margeret Umanah . The first Defendant is employed as

 

 

 

 

 

 

 

LVN at_ Mule Creek State Prison
. (Position and Title) , (Institution)
2. Name of second Defendant: Captain Costa . The second Defendant is employed as:
Captain at Mule Creek State Prison
(Position and Title) (Institution)
3. Name of third Defendant: Dr. Smita . The third Defendant is employed as:
Head Doctor at Mule Creek State Prison
(Position and Title) (Institution)
4. Name of fourth Defendant: Dr+ Snute . The fourth Defendant is employed as:
Doctor PCP at California Medical Facility
(Position and Title) (Institution)

If you name more than four Defendants, answer the questions listed above for each additional Defendant on a separate page.

C. PREVIOUS LAWSUITS
1. Have you filed any other lawsuits while you were a prisoner? [X Yes L] No

how many lawsuits have you,filed? 2. Describe the previous lawsuits: Loss of Toes

2 e
Lv
Hut alte gesss or Damage toa loe. “and put on Phye Drugs without knowledge or

a. First prior lawsuit:

 

 

 

1. Parties: Spillard Vv. Ivers
2. Courtand case number: Nortneron District U.S. District Court #19-cy-01407-
3. Result: (Was the case dismissed? Was it appealed? Is it still pending?) still pending JST

 

b. Second prior lawsuit:
1. Parties: _ SPILLARD v. HOFFMAN

2. Court and case number:U.S.DISTRIGT COURT NORTHERN DISTRICT#19-cy-01 299-JST

ae

3. Result: (Was the case dismissed? Was it appealed? Is it still pending?) Still pending

awaiting for tria&

c. Third prior lawsuit:
1. Parties: Vv.
2. Court and case number:
3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)

 

 

If you filed more than three lawsuits, answer the questions listed aboye for each additional lawsuit on a separate page.

2

 

 
17

18

19

22

23

24

25

27

28

 

 

Case 2:20-cv-00702-CKQ. RPPHITEA! he Fale AG2/201 Rage 3 of 10

De. Bick Adminastrater in Elk Grove was Head Doctor at CMF
De.Kethinel infectious Disease Doctor at SJGH

Dc. Brandon ER Doctor at SJGH in the ER
S. Gates Adminastrater at CCHCS in Elk GRove .

Unknown Nutritionist in Elk Grove Head of Nutrition for the CCHCS
Lt. Lira Mule Creek State Prison

Szt. Snyder Mule Creek State Prison

Other unknown policy makers working for the CCHCS

 

 

 
Ww

Case 2:20-cv-00702-CKD Document1 Filed 04/03/20 Page 4 of 10

D. CAUSE OF ACTION

CLAIM I
1. State the constitutional or other federal civil right that was violated: _My VIII and XIIITI th
Amendments for Due Proceess. Also the Ist for Retaliation

2. Claim I. Identify the issue involved. Check only one. State additional issues in separate claims.
L] Basic necessities - CJ Mail CJ Access to the court (J Medical care
ig] Disciplinary proceedings CJ Property LJ Exercise of religion CJ Retaliation

[] Excessive force by an officer [1] Threat to safety [) Other:

 

3. Supporting Facts. State as briefly as possible the FACTS supporting Claim I. Describe exactly what each
Defendant did or did not do that violated your rights. State the facts clearly in your own words without citing legal
authority or arguments.

LVN Umanah said I threatened her (I DID NOT) and the perpondence of

evidence proves fois C/O Limop says in the report that I went striaght to prc
programs then to my Block after C/O Harrington told me I was not getting. my

Blood Sugur Checked.I already turned LVN Umananh into the Nurseing Board
for being unproffesional yelling at me to get the FUCK OUT the first time
Months prior to this incedent. I 602 ner two other times once for being a
Racist. There were two other LVNs in the office with her and 6 C/Os within
less than 20 feet from me. There were no witnesses at my ICC. Acting
Captain Costa interviewed me. Her tirst question to me was do you remember me
I said yes I have known her since 1983 and her whole family I dated her
best Eriend for two years. Her name is nownere on any report. And the intervi
IT signed IT put a commet on it the one | recieve says I refused to sien.
I was in a wneelchair and there was no ADA shower so for over two months I did
not get a Shower. Two weeks after being in AD-SEG I got aDiabetic Ulcer on my

Rieht ereater toe. It is still there and I am still in a wheelchair over
this Retailitory Action.SGT Snyder should have never put me in AD=-SEG.

 

 

 

 

 

 

 

 

 

 

 

 

4. Injury. State how you were injured by the actions or inactions of the . Defendant(s),

Fisst and Foremost I still have a whole in my toe for almost a year now.
Second If this is allowed to continue I will never see the light of day
because of a serious rule violation.I am sure that was Captain Costas intent.

 

 

 

5. Administrative Remedies:
a. Arethere any administrative remedies (grievance procedures or administrative appeals) available at your

institution? ki Yes [1] No
b. Did you submit a request for administrative relief on Claim I? Kx Yes [I No
c. Did you appeal your request for relief on Claim I to the highest level? LJ Yes LINo

d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
did not, ALL three levels.I have been deied,Rejected ‘and Cancelled been

to the third level twice now they just send it back but there 90 days
have been up for a while

 

 
 

Case 2:20-cv-00702-CKD Document1 Filed 04/03/20 Page 5 of 10

| CLAIM II
1. State the constitutional or other federal civil right that was violated: i O |
treat my serious medical needs.Beine deliberatly indifferent to them |

2. Claim I. Identify the issue involved. Check only one. State additional issues in separate claims.
C1 Basic necessities CI Mail LJ Access to the court [X] Medical care
C] Disciplinary proceedings ] Property CI Exercise of religion — DO Retaliation
CJ Excessive force by an officer [1 Threat to safety [J Other:

 

3. Supporting Facts. State as briefly as possible the FACTS supporting Claim H. Describe exactly what each
Defendant did or did not do that violated your rights. State the facts clearly in your own words without citing legal
authority or arguments.

_ While being in AD-SEG for retailitory reasons Dr. Smith would not let RN Aust
ia. Give me a Bandage for my Diabetic Ulcer. ‘And then said I refuse to see him.
Wnen I refused it was because evry week a different doctor would see me. So
I said I would only go to TTA so I could see the same doctor .My toe has been
reinffected 4 plus times now. Because of the CCHCS deliberite Indifference to
my Diabetis trying to treat my serious medical needs with antibiotics instead

of the High protien diet Carb Controled diet that was ordered at Marin
General Hospital. During and after two toes being amputated and one being
butchered by a Podiatrist. That is the case thats in the Northern District
over the toes. I lowered my A1C by not eating dinner,Lunch and only the eggs,
Iwas on_&.prerenal Diet while at Mule Creek State Prison but when I arrived
at California Medical Facility they stoped that Diet and feed me all Carbs.
Dr. Bick says I don't qualify for any Diet. But even a layman knows that

a diabetic has to quit eating carbs thats all they feed me. I gained 40 LBs
since being here. The CCHCS is being deliberitly indifferent to not only me

but all Diabetecs in the CDCR. Because they have Bastardised the Carb system.
By turning 20 Carbs in to 1 Carb Group this is in no Medical Jornal on the
planet and repeatedly telling me there are 300-400 Calories I don t have to eat

because | there extra I don’t eat the Bread and the Ap Apples. -Dr. Shute has ended

my /, wound re 4 times now caysin g infection to go. ack phree times.
njury. tate how you were injure actions or inactions of Sefendant( S).

My right big Toe is not healing because of my Deliberate indifferent Doctor.
I have been in a wheelchair for over a year All Diabetic Meds say take with
a proper diet but the CCHCS has omitted it from the Medical papers. When in

ever fos ta Pharmacy,an the planet Says,take these.meds with a pro
Diet th spit be oe Ebar fadifrerence to my Serious medical. Needs. k can"t Heal.
>. fa ar istrative femedies.

a. Arethere any administrative remedies (grievance procedures or administrative appeals) available at your

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

institution? SQSP,MCSP, CMF multiple times in all XX Yes CI No
b.. Did you submit a request for administrative relief on Claim II? Yes LI No
c. Did you appeal your request for relief on Claim I to the highest level? X¥ Yes C1 No

If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
didnot, I did I have but there are no remidy's in the CDCR

 

 

 
14

15

16

17

18

193

23

24

25

27

28

 

 

Caspabiaued7Guens thesuhants Sea e9eg2 Had) of 10

My Diabetes is a serious medical condition because I keep losing
toes and don't heal beacause of all the carbs I am being feed.

Also the CCHCS Heart Healty Diet is mostly wheat products. Wneat
products cause plaque in the viens witch hinder’ss the blood flow
cequirced to haal they took my pvrerenal diet that was just ok. But
atleast I could control my carb intake on it. Marin General Hosp-
tal ordered me a High Protien carb controled diet and so did my P
Podiatrist. I have only seen the Podiatrist once in over 2 Months
and Dr. Snute has let my wound care end witnout being HEALED 4 plus
times now. Three of them Causing reinffection. The list of her
deliberate indifference to my serious medical needs are in all the
602s I have filed. I have Filed a 602 almost evry 2 weeks for two
yeacs now. Never having one granted even though I Keep Losing Toes
because of the CCHCS deliberate indifference to my Serious medical
needs.(Hence Losing Toes and being in a Wneelchair). I have had
every Doctoc tell me that the First thing I should do is Control my
Carb intake except for a few in the CCHCS. The CCHCS has omitted

the Proper diet that all diabetec meds say to do. And omitted

tne fact that wheat causes plaque in the Viens. My doctor was so
indifferent to my serious medical needs she never look at my toe
till I 602 it a couple of times three and a half months I was sent
to CMF because they raised my care from cronic cara to High risk.

But my Level of Care went from Bad to Worse. I lost 45 LBs not
eating most of the food walking around dizzy or rolling. Since I got

to CMF I gain 40 of it back and my Doctor has not even notice. At
MCSP they took my Glucose meter when it was permenant. CCHCS wont

tell me who made that ruling or the Head Nutritionist is even

though I have 602 it. There is so much more !.

 

 

 
Case 2:20-cv-00702-CKD Document1 Filed 04/03/20 Page 7 of 10

CLAIM Ul

- State the constitutional or other federal civil right that was violated: VIII Amendment Cruel
and Unusual punishment and the XIIII amendment.

2, Claim III. Identify the issue involved. Check only one. State additional issues in separate claims.

LJ Basic necessities LJ Mail LC] Access to the court _] Medical care
[_] Disciplinary proceedings — Property CJ Exercise of religion C) Retaliation
CJ Excessive force by an officer {1 Threat to safety [J Other:

 

3. Supporting Facts. State as briefly as possible the FACTS supporting Claim III. Describe exactly what each
Defendant did or did not do that violated your rights. State the facts clearly in your own words without citing legal
authority or arguments.

jnile at San Quentin State Prison when IT went out for my First Surgery

while in Carson Unit they Lost all my pictures legal paper work and Phone
numbers and addresses. when I got to Mule Creek State Prison SOSP lost

my Property again I got one box back after 6 months. When I was Retailiaited

against by LVN and Costa They and the C/Os lost my property again and
wnen I got to CMF I was still missing one box with all my Hygiene,Leagal
Papers,Books, and some Tennis shoes I never got to wear, Sox Shirts.

I took it to the taird level many times one partail(T got one Box of my
Propert And the

responded It's been over 90 days with a reminder.

 

 

 

 

 

 

4. Injury. State how you were injured by the actions or inactions of the Defendant(s).
Lost contast with my friends and family my Sons Pictures and some

Friends Pictures. Evidence of my inocence and other Legal Papers. It took
over I year for my big sister to find me.

5. Administrative Remedies.
a. Arethere any administrative remedies (grievance procedures or administrative appeals) available at your

institution? XX Yes [1 No
b. Did you submit a request for administrative relief on Claim III? 4X Yes CI No
c. Did you appeal your request for relief on Claim IL to the highest level? IX yes CI No
d. If you did not submit or appeal a request for administrative relief at any level I, briefly explain why you
did not.

 

 

If you assert more than three Claims, answer the questions listed above for each additional Claim on a separate page.

 
‘ Case 2:20-cv-00702-CKD Document1 Filed 04/03/20 Page 8 of 10

E. REQUEST FOR RELIEF |

State the relief you are seeking:

I would like this SRV to be expunged from my record Completly
because if it does not I will never get out if my case is not overturned
it should be this year. I also would like to be paid for this retalitory
Action against me. I am Filine this Complaint against Captain Costa in
ner Officail and unofficail capacity evrybody else just in there officail.
I want to be paid for the Cruel and Unusaul Punishment i have been induring
for the last year.My Information that been deliberatly lost multiple times.

 

 

 

 

 

 

I declare under penalty of perjury that the foregoing is true and correct.

Executed on 3/28/2020 , =

DATE SIGNATURE OF PLAINTIFF

 

(Name and title of paralegal, legal assistant, or
other person who helped prepare this complaint)

 

(Signature of attorney, if any)

 

 

 

 

(Attorney’s address & telephone number)

ADDITIONAL PAGES

’ All questions must be answered concisely in the proper space on the form. If youneed more space you may attach
more pages, but you are strongly encouraged to limit your complaint to twenty-five pages. If you attach
additional pages, be sure to identify which section of the complaint is being continued and number all pages.
Remember, there is no need to attach exhibits to your complaint.

 
 

17

18

19

20

21

22

23

24

25

27

28

 

- Case 2:20R5QRF85-ERB R8bdFFe& A Filed 04/03/20 Page 9 of 10

I also want a good doctor CMF refuses to cnange my BAD Doctor SHUTE

and I ask for any Doctor. A proper diet for my serious medical con-

dition so I can heal in a timly manner. The Podiatrist in Sacramento

named Mc Gibbins that I was seeing. ‘

 

 

 
’ * Case 2:20-cv-00702-CKD Document 1 Filed 04/03/20 Page 10 of 10

Case Name: SPILLARD V. COSTA

 

Case Number:

Court: EASTERN DISTRICT U.S. DISTRICT COURT

 

 

 

- PROOF OF SERVICE BY MAIL

L EVERETT L. SPILLARD II declare:

 

That I am over the age of eighteen years of age and am not a party to the above entitled cause of action.
That I reside in Solano County, California at the California Medical Facility, at 1600 California Drive, P.O. Box
2500, Vacaville, California, 95696-2500. :

That on 3/28/2020 - J served the attached: a true copy of the attached:
ADA 1983 CIVIL RIGHTS COMPLAINT

 

by placing a true copy thereof enclosed in a sealed envelope with postage thereon fully prepaid, in the internal
legal mail collection system at the California Medical Facility, Vacaville, California, addressed as follows:

U.S. DISTRICT COURT EASTERN DISTRICT OF CALIFORNIA
SOL I Street. Room 4-200 Sacramento,CA 95814

EVERETT L. SPILLARD II CMF Vacaville,CA 95695 P.O. Box 2500 U- 101

I declare under penalty of perjury and under the laws of the State of California that the foregoing is true
anid correct. That this proof of service was executedon 3/28/2020 at the California
Medical Facility, Vacaville, California. i ——

 

 

 

Everett L. Spillard If ee
Declarant Declarant’s Signature

 
